Annabelle Clinton Imber, Justice, concurring. I agree with agree with the majority’s conclusion that the prejudicial effect of introducing evidence of seat-belt nonuse in this negligence action far outweighed its probative value under the Rule 403 balancing test. However, I believe our holding in this case deserves a brief caveat. In this appeal we were not asked to address, nor do we address, the separation-of-powers doctrine as it may apply to the General Assembly’s authority to enact Ark. Code Ann. § 27-37-703 (1997 Supp.), which restricts the admissibility of seat-belt-nonuse evidence in civil actions. That issue remains for another day. Glaze, J., joins this concurrence.